       4:20-cv-03545-JFA     Date Filed 12/29/20    Entry Number 22      Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH CAROLINA

 Jamarv Paremore Hammond, #112950,                  C/A No. 4:20-cv-3545-JFA-TER
 a/k/a Jamarv P. Hammond, #265009,

                                Petitioner,

 vs.
                                                                ORDER
 Sheriff Al Canon

                                Respondent.

       This matter is before the Court on Petitioner’s motion to alter or amend a judgment

pursuant to Federal Rule of Civil Procedure 59(e). (ECF No. 21).

       Motions under Rule 59 are not to be made lightly: “[R]econsideration of a previous

order is an extraordinary remedy, to be used sparingly in the interests of finality and

conservation of judicial resources.” 12 James Wm. Moore et al., Moore’s Federal Practice

¶ 59.30[4] (3d ed.); Doe v. Spartanburg Cty. Sch. Dist. Three, 314 F.R.D. 174, 176 (D.S.C.

2016) (quoting Pac. Ins. Co. v. Am. Nat. Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998)).

The Fourth Circuit has held such a motion should be granted for only three reasons: (1) to

follow an intervening change in controlling law; (2) on account of new evidence; or (3) “to

correct a clear error of law or prevent manifest injustice.” Hutchinson v. Staton, 994 F.2d

1076, 1081 (4th Cir. 1993) (emphasis added). Rule 59 motions “may not be used to make

arguments that could have been made before the judgment was entered.” Hill v. Braxton,

277 F.3d 701, 708 (4th Cir. 2002). Nor are they opportunities to rehash issues already ruled
      4:20-cv-03545-JFA      Date Filed 12/29/20     Entry Number 22      Page 2 of 2




upon because a litigant is displeased with the result. See Tran v. Tran, 166 F. Supp. 2d 793,

798 (S.D.N.Y. 2001).

       Having reviewed the pleadings related to this motion, the Court finds oral argument

would not aid in its decision-making process. In the view of this Court, the motion presents

neither new controlling law, nor new evidence, nor points out a clear legal error of this

Court — the motion is basically an attempt to reargue issues already fully briefed and

decided by this Court.

       For the above reasons, the motion to alter or amend the judgment is denied.

IT IS SO ORDERED.


December 29, 2020                                 Joseph F. Anderson, Jr.
Columbia, South Carolina                          United States District Judge
